  Case 1:21-cv-00290-PLM-PJG ECF No. 4, PageID.58 Filed 04/22/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                      ______

SANTIAGO ESQUIVEL,

                     Petitioner,                   Case No. 1:21-cv-290

v.                                                 Honorable Paul L. Maloney

GARY MINIARD,

                     Respondent.
____________________________/

                                           ORDER

              In accordance with the opinion entered this day:

              IT IS ORDERED that a certificate of appealability is DENIED.



Dated:   April 22, 2021                            /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
